Citation Nr: 1409786	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder injury.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010; a statement of the case was issued in March 2011; and a substantive appeal was received in April 2011.   

The issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee disability was raised by the Veteran in an August 2010 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to higher initial ratings for residuals of a right shoulder injury, right knee patellofemoral syndrome, and residuals of a right hip injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.



CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, the benefit sought on appeal is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Because the law and not the facts are dispositive in the case of the Veteran's claim for an increased rating for tinnitus, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2013).  This is the maximum schedular evaluation assignable for that condition.  

The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50. 

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of 10 percent for tinnitus.  Therefore, the Veteran's claim for a higher initial rating for his service-connected tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

Right shoulder, right hip

The Veteran's most recent examination of his right shoulder and right hip occurred more than four years ago (October 2009).

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran stated in a July 2010 correspondence, that his disabilities have continued to worsen.  Consequently, the Board finds that a new examination is warranted to determine the current severity of his disabilities.  

Right knee

In April 2011, the Veteran underwent an examination of his left knee for the purpose of determining whether a left knee disability was related to service.  Although the physical examination included range of motion findings for the right knee, other indicators of functionality of the right knee were not discussed.  For example, the examination did not address stability of the right knee.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  Additionally, the Board notes that the April 2011 VA examination report indicates that the Veteran denied flare-ups of left knee symptomatology.  However, since the examination focused on the left knee, the issue of flare-ups was not discussed with regards to the right knee.  

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination to determine the current severity of his right shoulder, right hip, and right knee disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, and during any periods of flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If an estimate cannot be made, the examiner must explain why.

Additionally, the examiner should note whether there is any recurrent subluxation or lateral instability in the right knee.  If so, the examiner should state whether it is severe, moderate, or slight.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


